    Case:20-00841-ESL13 Doc#:28 Filed:06/16/20 Entered:06/16/20 11:54:09                                                            Desc: Main
                        IN THE UNITED STATES BANKRUPTCY
                                 Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

EDWIN JAVIER ORTIZ DIAZ                                                                      CASE NO. 20-00841-ESL
                                                                                             CHAPTER 13
   DEBTOR(S)
                                                                                                **AMENDED DOCUMENT**

                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is $: 0.00

3. The general unsecured pool is $: 0



               AMENDED PLAN DATE: June 04, 2020                                               PLAN BASE: $25,584.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 6/16/2020
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] INSUFFICIENTLY FUNDED § 1325(b):

   Plan has not sufficient funds to pay priority creditors.




  [X] OTHER:

   Plan doe snot provide for DSO pre petition arrears $8,277.00


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Pedro R Medina
                                                                                        Pedro R Medina
Atty: ROBERTO FIGUEROA                                                                  USDC #226614
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - EN
